Citation Nr: 0915006	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-20 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1984 to 
June 1987.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico

The Board notes that the Veteran's June 2006 substantive 
appeal included a request for a hearing before a Decision 
Review Officer.  However, in correspondence received in 
August 2006, the Veteran asked that the RO cancel that 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the Veteran's VA treatment records on file only date 
to May 2006, nearly three years ago.  So if he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  

Second, during a September 2005 VA mental health examination, 
the Veteran indicated he had recently applied for Social 
Security Administration (SSA) disability benefits, as well as 
Office of Personnel Management (OPM) disability retirement 
benefits.  VA is required to obtain relevant records held by 
any Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Any existing federal 
SSA and OPM records are not on file and must be obtained 
before deciding the TDIU claim since these records may be 
pertinent to the disorders that prevent his employment.  Id.  
Although disability determinations by the SSA are not 
controlling on VA, they are pertinent to the adjudication of 
a claim for VA benefits and VA has a duty to assist the 
Veteran in gathering these records.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  In fact, as to TDIU, the U.S. Court of Appeals for 
Veterans Claims (Court) has indicated that a SSA 
determination is critical to a determination of the Veteran's 
ability to engage in substantially gainful employment.  
Martin v. Brown, 4 Vet. App. 134, 140 (1993).  Thus, a remand 
is warranted to obtain both SSA and OPM disability records, 
if they exist.    

Third, a remand is required for a VA examination and opinion 
to assess whether the Veteran's three service-connected 
disorders, standing alone, prevent him from securing or 
following a substantially gainful occupation, without 
consideration of nonservice-connected disorders.  

In this case, the Veteran has the following service-connected 
disabilities: dyshidrosis erythema, rated as 50 percent 
disabling; discoid lupus erythematosus, rated as 10 percent 
disabling; and hearing loss, rated as 0 percent disabling.  
The combined service-connected disability rating is 60 
percent. See 38 C.F.R. § 4.25 (combined ratings table).  
Therefore, the percentage criteria for TDIU are met, since 
his two compensable skin disorders are considered as one 
single 60 percent disability because they affect a single 
body system.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question in this case is 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Id.  Notably, individual 
unemployability must be determined without regard to any 
nonservice-connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

As to the evidence in support of a TDIU, in his original 
January 2005 TDIU application (VA Form 21-8940), the Veteran 
indicated that his service-connected skin problems affect his 
employment, causing his termination from the United States 
Postal Service (USPS) in 2005.  In a subsequent June 2006 
TDIU application, the Veteran clarified that his employment 
with the USPS ended in February 2005.  He added that he left 
his employment with the USPS due to his service-connected 
disabilities.  He had worked for the USPS for over 11 years.  
The Veteran also submitted an August 2005 private dermatology 
report from Dr. L.F., MD., who opined that the Veteran is 
"disabled" from using his hands when he experiences 
exacerbations of his service-connected skin problems.  It was 
also recommended he avoid sun exposure for the rest of his 
life as the result of his skin disorders.     

As to the evidence against a TDIU, the Veteran himself stated 
to the August 2005 VA joint examiner that he quit his job 
with the USPS due to cervical and lumbar pain from myositis, 
a nonservice-connected disorder.  This contradicts his above 
statements on his TDIU applications.  Furthermore, a January 
2005 letter from his former employer, the USPS, reflects that 
he was terminated from employment due to consistently being 
absent without leave (AWOL).  No mention is made of any 
disabling medical conditions.  VA inpatient psychiatric 
records dated in October and November 2004 relate the 
Veteran's complaints of difficulties with his supervisors at 
work, but do mention these difficulties in the context of any 
service-connected disabilities.  Moreover, post-service 
private and VA treatment records repeatedly show treatment 
and significant complaints for various nonservice-connected 
disorders such as major depression, rhinitis, sinusitis, 
asthma, diverticulosis, cervical and lumbar disorders, 
insomnia, and sleep apnea, providing evidence against the 
TDIU claim.  See, e.g., January 2005 VA letter listing 
medical conditions.  In addition, the Veteran was sent a VA 
Form 21-4192, Request for Employment Information, for his 
employer to complete and return in support of his claim.  But 
there is no evidence or allegation the Veteran actually 
submitted this document to his employer for completion.  
Overall, at present, the evidence of record is insufficient 
in demonstrating entitlement to a TDIU.  

The Board sees the Veteran was scheduled for VA audiological 
and skin disease examinations in March 2005.  But he failed 
to report to these examinations.  When a VA examination is 
scheduled in connection with a claim for a TDIU (akin to a 
claim for an increased rating), and the Veteran fails to 
appear for this examination without good cause or 
explanation, the provisions of 38 C.F.R. § 3.655 require that 
the claim be summarily denied as a matter of express VA 
regulation.  But here, there is no indication these 
examinations pertained specifically to his TDIU claim.  That 
is, there is no evidence the RO requested either VA examiner 
to provide an opinion as to the impact of the Veteran's 
service-connected disabilities on his ability to secure or 
maintain employment.  In addition, in a June 2005 statement, 
the Veteran's representative contends the Veteran did not 
receive any notice of the date and time of these 
examinations.  Therefore, there is no procedural obstacle in 
scheduling the Veteran for a new VA examination and opinion, 
in order to determine entitlement to TDIU.      

In light of the inconclusive evidence discussed above, a VA 
examination and opinion is required in order to ascertain 
whether the Veteran's service-connected disorders, by 
themselves, would cause unemployability.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to ascertain where he 
has had any additional relevant treatment 
at a VA facility since May 2006.  Then 
obtain the records of any relevant 
medical treatment after May 2006, 
including records from the VA Medical 
Center (VAMC) in San Juan, Puerto Rico.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.	Request from the SSA and the OPM 
records associated with the Veteran's 
disability claims.  Request copies of 
any disability determination and all 
medical records considered.  If no 
records are available or do not exist, 
a response to that effect must be 
documented in the claims file from the 
SSA and OPM, and the Veteran must be 
notified. 

3.	Once any available SSA or OPM records 
are secured, schedule the Veteran for a 
VA examination, to determine the 
nature, extent and severity of the 
Veteran's service-connected dyshidrosis 
erythema, discoid lupus erythematosus, 
and hearing loss, as well as his 
nonservice-connected disabilities.  The 
purpose of the examination is to 
determine whether the service-connected 
skin disorders and hearing loss has 
caused the Veteran's unemployability.  
All necessary tests should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused 
by the Veteran's service-connected 
disabilities.  In addition, to the 
extent possible, the agency of original 
jurisdiction (AOJ) should attempt to 
schedule the examination during an 
active stage of his service-connected 
skin conditions (e.g., during a flare-
up), especially since skin conditions 
by their very nature tend to have 
active versus inactive stages.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 
(1994).  

The examiner should then opine whether 
the Veteran's service-connected 
dyshidrosis erythema, discoid lupus 
erythematosus, and hearing loss 
disorders, standing alone, prevent him 
from securing or following a 
substantially gainful occupation, without 
consideration of his nonservice-connected 
disorders.  In other words, only the 
impact of the Veteran's service-connected 
skin and hearing loss disorders on the 
Veteran's ability to secure or follow a 
substantially gainful occupation should 
be assessed, as this is the central 
consideration for a TDIU.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history - including, in particular, the 
records of the treatment in question.  
The examiner should provide a discussion 
of the rationale for the opinion rendered 
with consideration of the pertinent 
medical and lay evidence of record.  

4.	Then readjudicate the TDIU claim in 
light of any additional evidence 
received since the October 2006 
supplemental statement of the case 
(SOC).  If the claim is not granted to 
the Veteran's satisfaction, send him 
and his representative another SSOC and 
give them an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




